Citation Nr: 0828290	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
arteriosclerotic heart disease with myocardial infarction and 
angina.

2. Entitlement to an effective date earlier than September 
13, 2002, for a total disability rating for compensation 
based on individual unemployability.

3. Entitlement to an effective date earlier than September 
13, 2002, for a 60 percent rating for arteriosclerotic heart 
disease with myocardial infarction and angina. 


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, retired from active duty 
in May 1967 after more than 20 years of service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002 and in 
February 2004 of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a decision, dated in November 2006, the Board, in 
pertinent part, denied the claim for a rating higher than 60 
percent for arteriosclerotic heart disease with myocardial 
infarction and angina (arteriosclerotic heart disease), and 
the claim for an effective date earlier than September 13, 
2002, for the grant of a total disability rating for 
compensation based on individual unemployability (total 
rating).  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order, entered in November 2007, the Court 
granted the Joint Motion of the parties, Secretary of VA and 
the veteran, represented by counsel, and vacated in part, the 
Board's decision of November 2006, and remanded the claim for 
a rating higher than 60 percent for arteriosclerotic heart 
disease and the claim for an effective date earlier than 
September 13, 2002, for the award of a total rating for 
compliance with the instructions in the Joint Motion.  The 
claim for increase for peptic ulcer disease was dismissed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion, on the claim for increase for 
arteriosclerotic heart disease, the parties agreed that the 
veteran should be re-examined to test for an ejection 
fraction and for METS testing. 

In the Joint Motion, the parties stated that the RO did not 
issue a statement of case on the claim for an earlier 
effective date for the 60 percent for arteriosclerotic heart 
disease, following the veteran's timely filing of a notice of 
disagreement, and that the earlier effective claim is 
inextricably intertwined with the claim for an earlier 
effective dated for a total rating.  

Where there has been an initial adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to comply with the Joint Motion further evidentiary 
and procedural development is necessary under the duty to 
assist, and the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2. Scheduled the veteran for a VA 
cardiovascular examination to determine 
the current severity of the service-
connected arteriosclerotic heart 
disease.  The claims folder should be 
made available to the examiner for 
review.

The examiner is asked to respond to the 
following: 

a). Does the veteran have chronic 
congestive heart failure?

b). If not medically 
contraindicated, what is the left 
ventricle ejection fraction? 





c). What is the METS workload by 
exercise testing?  If  METS 
testing cannot be done because of 
medical reasons, estimate the 
level of activity, expressed in 
METS, as supported by specific 
examples, that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.

3. Furnish the veteran a statement of 
the case on the claim for an effective 
date earlier than September 13, 2002, 
for a 60 percent rating for 
arteriosclerotic heart disease.  In 
order to perfect the appeal, the 
veteran must timely file a substantive 
appeal.

4. After the above development is 
completed, adjudicate the claims, 
including the earlier effective date 
claim for the 60 percent rating for 
arteriosclerotic heart disease, if the 
appeal has been perfected.  On the 
claim for a total rating, consider 
whether the claim should be referred 
for an extraschedular rating under 
38 C.F.R. § 4.16(b).  If any benefit 
sought remains denied, furnish the 
veteran and his counsel a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




